Title: To Benjamin Franklin from Anne Ogle, 22 April 1782
From: Ogle, Anne
To: Franklin, Benjamin


Sr.
Boulogne Sur Mer April 22d 1782
I hope you will excuse the liberty I take in applying to you to procure an order for my grand[son] to be permitted to reside with me at Boulogne—he is [the] son of Mr Ridout of Maryland and came with me to [Eng]land Nine years ago for his education and is soon to [ret]urn to America, thus circumstanced, I do not imagin the [men] in power here would refuse to admit him, but I wish [not] to aske any favours of them, if my Nephew Mr Lowndes [be] included in the order it will be more agreable.
I am Sr. your Most Obediant Servant
Anne Ogle
 
Addressed: A Monsieur / Monsieur Franklin / Ministre Plenipotentiaire / des Estats Unis de L’Amerique / A Passy / prés Paris
